DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the combined limitations of the independent claims.  Specifically, the prior art fails to teach or suggest a backlight unit for a display device comprising a first layer disposed on one surface of the substrate and disposed on the first and second surface of the support that does not include the light source to improve luminance uniformity across the light incident surface.
The closest prior art, Kim (previously cited), teaches a display device having a light source and light guide and further having a first layer to improve luminance uniformity.  However, Kim fails to teach the layer is formed on a surface that does not include the light source but is formed on the first and second surface of the support.
Therefore, in light of the teaching of the prior art, it would not have been obvious for one of ordinary skill in the art at the time of filing to arrive at the presently claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875